Citation Nr: 0327523	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased rating for arthritis, left 
knee, currently rated as 10 percent disabling.

2.	Entitlement to an increased rating for arthritis, right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
August 1967.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  A notice of disagreement was 
received in June 1999, a statement of the case was issued in 
November 1999, and a substantive appeal was received in 
December 1999.  The veteran testified at a personal hearing 
at the RO in March 2000.

In a January 2001 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision in 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a July 2001 Order, the 
Court vacated the Board's January 2001 decision and remanded 
the matter to the Board for further action to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and for 
further discussion of the reasoning and basis for the denial 
of the increased ratings claims.  The case was returned to 
the Board and the Board ordered additional development of the 
evidence in March 2002.

In a September 19, 2003, letter, the veteran's representative 
referenced new claims of entitlement to an earlier effective 
date for the grant of service connection for the veteran's 
knee disabilities and entitlement to service connection for 
left hip disability secondary to the service-connected knee 
disabilities.  These matters are referred to the RO for 
development and adjudication.  


REMAND

As noted in the introduction, in March 2002, the Board 
directed additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In light of the 
recent judicial decision which mandates that the Board return 
cases to the RO for review of newly developed evidence, the 
case must be returned to the RO for further action prior to 
appellate review by the Board.  While the veteran has 
submitted additional evidence and waived preliminary RO 
review of that evidence, it does not appear that any waiver 
has been submitted with regard to the Board developed 
evidence. 

Additionally, preliminary review of the record suggests that 
the veteran has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  In circumstances where the RO 
failed to notify the veteran of the VCAA, the Board had been 
sending letters to veterans, under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii), informing them of certain provisions 
of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, this 
regulatory provision was also recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes at this point that pursuant to 38 
U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete claim, VA must notify the claimant and 
claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  Appropriate action 
to ensure compliance with this recent judicial decision is 
also necessary.  

Evidence submitted by the veteran includes private medical 
records from Casey County Primary Care and Somersett 
Orthopedics.  The record includes a reference to Casey County 
Hospital, but it is unclear whether there are any additional 
records which should be obtained from that facility.  
Clarification is therefore necessary to ensure that all 
evidence identified by the veteran has been obtained. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The RO should 
(a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and 
evidence that the veteran is expected 
to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 
(2002).  Notice to the veteran under 
VCAA should be in compliance with the 
holding in Paralyzed Veterans of 
America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 
2003).  

2.	The RO should contact the veteran and 
his representative and request 
clarification as to whether there are 
additional private medical records 
from Casey County Hospital (or any 
other medical care provider) which the 
veteran wishes VA to obtain.  If so, 
the RO should take appropriate action 
to obtain such records after obtaining 
an appropriate release from the 
veteran. 

3.	The RO should review the claims file 
(to include all evidence received of 
record since the most recent 
supplemental statement of the case) 
and determine whether any additional 
development (such as additional VA 
examination or any clarification 
regarding the finding reported on the 
most recent VA examination) is 
necessary.  When the RO determines 
that all necessary development has 
been completed, it should then 
consider whether the criteria for 
increased ratings are warranted under 
rating criteria for arthritis.  The RO 
should duly consider (as appropriate) 
regulatory provisions addressing 
additional functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The RO should 
also consider whether the criteria for 
separate ratings under Diagnostic Code 
5257 for recurrent subluxation or 
lateral instability are warranted.  
The veteran and his representative 
should then be furnished an 
appropriate supplemental statement of 
the case and be given an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




